Case 8:17-cv-00472-WFJ-SPF Document 179 Filed 03/22/19 Page 1 of 2 PageID 4005




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 PERI DOMANTE,

        Plaintiff,

 v.                                                     Case No: 8:17-cv-00472-WFJ-SPF
 DISH NETWORK, L.L.C.,

       Defendant.
 ___________________________/
                             PLAINTIFF’S NOTICE OF APPEAL

        Notice is hereby given that Plaintiff, PERI DOMANTE, in the above-named case hereby

 appeals to the United States Court of Appeals for the Eleventh Circuit from the Order Granting

 Defendant’s Amended Motion for Final Summary Judgment (Doc. No. 176) entered in this

 action on February 22, 2019 and from the resulting Amended Judgment in a Civil Case entered

 in favor of the Defendant on all counts entered in this action on March 5, 2019 (Doc. No. 178).

        Respectfully submitted this March 22, 2019,

                                              /s/ Kaelyn Steinkraus
                                              Kaelyn Steinkraus, Esq.
                                              Florida Bar No. 125132
                                              kaelyn@zieglerlawoffice.com

                                              /s/ Michael Ziegler
                                              Michael A. Ziegler, Esq.
                                              Florida Bar No. 74864
                                              mike@zieglerlawoffice.com

                                              Law Office of Michael A. Ziegler, P.L.
                                              13575 58th Street North, Suite 129
                                              Clearwater, FL 33760
                                              (p) (727) 538-4188
                                              (f) (727) 362-4778
                                              Attorneys for Plaintiff



                                          Domante v. DISH
                                            Page 1 of 2
Case 8:17-cv-00472-WFJ-SPF Document 179 Filed 03/22/19 Page 2 of 2 PageID 4006




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 22 day of March, 2019, I electronically filed the
 foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of
 electronic filing to all counsel of record.




                                                  /s/ Kaelyn Steinkraus
                                                  Kaelyn Steinkraus, Esq.
                                                  Florida Bar No. 125132




                                               Domante v. DISH
                                                 Page 2 of 2
